Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

1. Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0407861 A1 (“Savant”) in view of US 2020/0105939 A1 (“Kao”).

Regarding claim 1, Savant shows (Fig. 1C) a fin structure for a fin field effect transistor, comprising: 
a substrate (125, para 24), including a plurality of silicon fins (110A,110B, para 31), wherein a top of each one of the silicon fins is a round-like shape in a cross-section view; 
an isolation layer (135, insulating layer, para 25), disposed on the substrate between the silicon fins at a lower portion of the silicon fins while an upper portion of the silicon fins is exposed; and 
a stress buffer layer (130, liner, para 25, known in the art for the purpose of providing stress to the fin), disposed on a sidewall of the silicon fins (para 26) between the isolation layer and the lower portion of the silicon fins, 
Savant does not show wherein the stress buffer layer is made up of a nitride portion and an amorphous silicon portion; and disposed between the stress buffer layer and each of the silicon fins, wherein a material of the nitride portion is silicon nitride, wherein the nitride portion is a single layer.
Kao shows (Fig. 5) the stress buffer layer is made up of a nitride portion (69, nitride, para 31) and an amorphous silicon portion (67, amorphous silicon, para 31); and disposed between the stress buffer layer and each of the silicon fins, wherein a material of the nitride portion is silicon nitride, wherein the nitride portion is a single layer (69).

As per the claim limitation “amorphous silicon, an atomic layer deposition layer”, which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. In the regard, both the claimed product and the prior art product would be the same or substantially the same. That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.

Regarding claim 2, Savant as previously modified with Kao shows wherein the substrate includes a silicon wafer or a silicon on insulator (SOI) substrate (Savant, para 24).

Regarding claim 5, Savant as previously modified with Kao shows wherein the nitride portion of the stress buffer layer (130) is a nitriding part (para 28) of the stress buffer layer. 

2. Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savant in view of Kao, as applied to claim 1 above, further in view of US 2017/0372969 A1 (“Ching”).

Regarding claim 3, Savant shows the isolation layer (135).
Savant in view of Kao does not show wherein the isolation layer includes a flowable chemical vapor deposition (FCVD) dielectric layer.
Ching shows (Fig. 10) wherein the isolation layer (STI 310) includes a flowable chemical vapor deposition (FCVD) dielectric layer (para 28).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Ching, with flowable chemical vapor deposition (FCVD) dielectric layer, to the invention of Savant in view of Kao.
The motivation to do so is that the combination produces the predictable result of preventing the fins from being easily oxidized during the STI 310 formation (para 28).

 3. Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savant in view of Kao and Ching, as applied to claim 3 above and further evidenced by US 2021/0313428 A1 (“Li”).

Regarding claim 4, Savant in view of Kao and Ching shows (Ching, Fig. 10) the FCVD dielectric layer (Ching, STI 310) includes flowable oxide (Li, 120, silicon oxide by FCVD, para 40).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the modified rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819